on motion for rehearing.
LATTIMORE, Judge.
Our former opinion in this case was handed down on the 10th day of October, 1934. Under the well settled rules of this court motions for rehearing must be filed within fifteen days thereafter, or some good and satisfactory reason shown why this is not done. The State brings forward a motion for rehearing which appears to have been mailed in Longview, Texas, on October 26th, and which was received in the office of the clerk of this court on the morning of October 27th. We are unwilling to make one rule apply to the defendant and a different rule to the State.
The motion for rehearing was filed too late, and it is accordingly overruled.

Overruled.